IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             : No. 190 DB 2016 (No. 15 RST 2017)
                                             :
                                             :
ROBERT EMANUEL BERSHAD                       : Attorney Registration No. 65497
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM RETIRED STATUS                         : (Philadelphia)


                                         ORDER


 PER CURIAM


        AND NOW, this 13th day of March, 2017, the Report and Recommendation of

 Disciplinary Board Member dated March 2, 2017, is approved and it is ORDERED that

 Robert Emanuel Bershad, who has been on Retired Status, has never been suspended

 or disbarred, and has demonstrated that he has the moral qualifications, competency

 and learning in law required for admission to practice in the Commonwealth, shall be

 and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth.       The expenses incurred by the Board in the investigation and

 processing of this matter shall be paid by the Petitioner.